DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 5/12/2021 with effective filing date of 2/1/2017 based on parent application 17/302809 now US Patent No. 11042262.

The status of the claims is summarized as below:
Claims 2-21 are pending. 
Claims 2, 9, and 16 are independent claims.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 2-11, 13, 16-17 and 19 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 8 and 15-20 of the US Patent No. 11042262. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 2-11, 13, 16-17 and 19 of the instant application are compared to 1-4, 6, 8 and 15-20 of US Patent No. 8489990 in the following table:
Instant Application
17/302809
US Patent 11042262
Claim 2.
A method comprising: 







accessing, by one or more processors, sequential movement data that indicates movements experienced by a remote device during selection of one or more media via the remote device; 






selecting, by the one or more processors and based on the sequential movement data, a sequential movement profile among a set of sequential movement profiles that each indicate a different corresponding user; 








determining, by the one or more processors and based on the selected sequential movement profile, a set of media to be 


causing, by the one or more processors, the menu presented by the media device to omit the set of media determined based on the sequential movement profile selected based on the sequential movement data.

A method comprising: 

causing, by one or more processors of a machine, a media device to display at least a portion of a menu of media streams that are selectable for playback by the media device; 

accessing, by one or more processors of the machine, intentional movement data generated by a remote controller device and indicating a sequence of physical movements experienced by the remote controller device during operation of the remote controller device in selecting one or more media streams from the menu of media streams for playback by the media device; 


selecting, by one or more processors of the machine, a first profile identifier from a set of profile identifiers that each correspond to a different intentional movement profile in a set of intentional movement profiles that each indicate a different corresponding user without identifying the corresponding user, the selecting of the first profile identifier being based on a comparison of the accessed remote controller movement data to a first intentional movement profile that corresponds to the first profile identifier; 

selecting, by one or more processors of the machine, a first subset of the menu of media streams based on the selected first profile identifier, the selected first subset indicating the first subset having no overlap with a second subset of the menu of media streams; and 

causing, by one or more processors of the machine, the media device to modify the menu of media streams by omitting the first subset of the menu of media streams from the displayed portion of the menu while displaying the second subset of the menu of media streams in the displayed portion of the menu.

The method of claim 2, wherein: 






the remote device includes a remote controller of the media device, and the sequential movement data indicates intentional movements of the remote device during intentional selection of the one or more media via the remote controller of the media device.
Claim 1. 
A method comprising: 

causing, by one or more processors of a machine, a media device to display at least a portion of a menu of media streams that are selectable for playback by the media device; 

accessing, by one or more processors of the machine, intentional movement data generated by a remote controller device and indicating a sequence of physical movements experienced by the remote controller device during operation of the remote controller device in selecting one or more media streams from the menu of media streams for playback by the media device; 


selecting, by one or more processors of the machine, a first profile identifier from a set of profile identifiers that each correspond to a different intentional movement profile in a set of intentional movement profiles that each indicate a different corresponding user without identifying the corresponding user, the selecting of the first profile identifier being based on a comparison of the accessed remote controller movement data to a first intentional movement profile that corresponds to the first profile identifier; 

selecting, by one or more processors of the machine, a first subset of the menu of media streams based on the selected first profile identifier, the selected first subset indicating media streams to be hidden from view, the first subset having no overlap with a second subset of the menu of media streams; and 

causing, by one or more processors of the machine, the media device to modify the menu of media streams by omitting the first subset of the menu of media streams from the displayed portion of the menu while displaying the second subset of the menu of media streams in the displayed portion of the menu.

The method of claim 2, further comprising: 

accessing a first activation frequency at which a control element of the remote device was activated during a sequence of activations of the control element during the selection of the one or more media; and 


wherein: the sequential movement profile includes a second activation frequency for the control element; and 



the selecting of the sequential movement profile is based on a comparison of the first and second activation frequencies for the control element.  

Claim 2. 
The method of claim 1, further comprising: 

accessing a first activation frequency at which a control element of the remote controller device was activated during a sequence of activations of the control element in selecting one or more media streams; and 

wherein: the first intentional movement profile that corresponds to the first profile identifier includes a second activation frequency for the control element; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second activation frequencies.
Claim 5.
The method of claim 2, further comprising: 

accessing a first activation pattern according to which control elements of the remote device were activated during the selection of the one or more media; and 








the selecting of the sequential movement profile is based on a comparison of the first and second activation patterns for the control elements.  

The method of claim 1, further comprising: 

accessing a first activation pattern according to which multiple control elements of the remote controller device were activated during operation of the multiple control elements in selecting one or more media streams; and 


intentional movement profile that corresponds to the first profile identifier includes a second activation pattern for the multiple control elements; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second activation patterns.

The method of claim 2, wherein: 

the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote device during the selection of the one or more media; 




the sequential movement profile includes a second sequence of accelerometer data; and 




the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data.  

Claim 4. 
The method of claim 1, wherein: 

the accessed intentional movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote controller device during intentional operation of the remote controller device in selecting one or more media streams; 

the first intentional movement profile that corresponds to the first profile identifier includes a second sequence of accelerometer data; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second sequences of accelerometer data.

The method of claim 2, wherein: 

the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential orientations at which the remote device was held during the selection of the one or more media; 




the sequential movement profile includes a second sequence of accelerometer data; and 




the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data.  

Claim 6. 
The method of claim 1, wherein: 

the accessed intentional movement data includes a first sequence of accelerometer data that indicates sequential orientations at which the remote controller device was held during intentional operation of the remote controller device in selecting one or more media streams; 

the first intentional movement profile that corresponds to the first profile identifier includes a second sequence of accelerometer data; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second sequences of accelerometer data.
Claim 8.  
The method of claim 2, further comprising: 

detecting that a user device is within a threshold range of the media device, the user device corresponding to the sequential movement profile; and 






The method of claim 1, further comprising: 

detecting that a user device is within a threshold range of the media device, the user device having a device identifier that corresponds to the first profile identifier; and 



A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 





accessing sequential movement data that indicates movements experienced by a remote device during selection of one or more media via the remote device; 





based on the sequential movement data, selecting a sequential movement profile among a set of sequential movement profiles that each indicate a different corresponding user; 







based on the selected sequential movement profile, determining a set of media to be omitted from a menu presented by a media device; and 



causing the menu presented by the media device to omit the set of media determined based on the sequential movement profile selected based on the sequential movement data.

A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 

causing a media device to display at least a portion of a menu of media streams that are selectable for playback by the media device; 

accessing intentional movement data generated by a remote controller device and indicating a sequence of physical movements experienced by the remote controller device during operation of the remote controller device in selecting one or more media streams from the menu of media streams for playback by the media device; 

selecting a first profile identifier from a set of profile identifiers that each correspond to a different intentional movement profile in a set of intentional movement profiles that each indicate a different corresponding user without identifying the corresponding user, the selecting of the first profile identifier being based on a comparison of the accessed remote controller movement data to a first intentional movement profile that corresponds to the first profile identifier; 

selecting a first subset of the menu of media streams based on the selected first profile identifier, the selected first subset indicating media streams to be hidden from view, the first subset having no overlap with a second subset of the menu of media streams; and 

causing the media device to modify the menu of media streams by omitting the first subset of the menu of media streams from the displayed portion of the menu while displaying the second subset of the menu of media streams in the displayed portion of the menu.

The non-transitory machine-readable storage medium of claim 9, wherein: 










the remote device includes a remote controller of the media device, and the sequential movement data indicates intentional movements of the remote device during intentional selection of the one or more media via the remote controller of the media device.


A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 

causing a media device to display at least a portion of a menu of media streams that are selectable for playback by the media device; 

accessing intentional movement data generated by a remote controller device and indicating a sequence of physical movements experienced by the remote controller device during operation of the remote controller device in selecting one or more media streams from the menu of media streams for playback by the media device; 

selecting a first profile identifier from a set of profile identifiers that each correspond to a different intentional movement profile in a set of intentional movement profiles that each indicate a different corresponding user without identifying the corresponding user, the selecting of the first profile identifier being based on a comparison of the accessed remote controller movement data to a first intentional movement profile that corresponds to the first profile identifier; 

selecting a first subset of the menu of media streams based on the selected first profile identifier, the selected first subset indicating media streams to be hidden from view, the first subset having no overlap with a second subset of the menu of media streams; and 

causing the media device to modify the menu of media streams by omitting the first subset of the menu of media streams from the displayed portion of the menu while displaying the second subset of the menu of media streams in the displayed portion of the menu.

The non-transitory machine-readable storage medium of claim 9, wherein the operations further comprise: 

accessing a first activation frequency at which a control element of the remote device was activated during a sequence of activations of the control element during the selection of the one or more media; and 

wherein: the sequential movement profile includes a second activation frequency for the control element; and 


the selecting of the sequential movement profile is based on a comparison of the first and second activation frequencies for the control element.
Claim 16. 
The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise: 

accessing a first activation frequency at which a control element of the remote controller device was activated during a sequence of activations of the control element in selecting one or more media streams; and 

wherein: the first intentional movement profile that corresponds to the first profile identifier includes a second activation frequency for the control element; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second activation frequencies.
Claim 13. 


the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote device during the selection of the one or more media; 



the sequential movement profile includes a second sequence of accelerometer data; and 



the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data.



the accessed intentional movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote controller device during intentional operation of the remote controller device in selecting one or more media streams; 

the first intentional movement profile that corresponds to the first profile identifier includes a second sequence of accelerometer data; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second sequences of accelerometer data.

A system comprising: 

one or more processors; and 
a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: 





accessing sequential movement data that indicates movements experienced by a remote device during selection of one or more media via the remote device; 





based on the sequential movement data, selecting a sequential movement profile among a set of sequential movement profiles that each indicate a different corresponding user; 







based on the selected sequential movement profile, determining a set of media to be omitted from a menu presented by a media device; and 



causing the menu presented by the media device to omit the set of media determined based on the sequential movement profile selected based on the sequential movement data.

A system comprising: 

one or more processors; and 
a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: 

causing a media device to display at least a portion of a menu of media streams that are selectable for playback by the media device; 

accessing intentional movement data generated by a remote controller device and indicating a sequence of physical movements experienced by the remote controller device during operation of the remote controller device in selecting one or more media streams from the menu of media streams for playback by the media device; 

selecting a first profile identifier from a set of profile identifiers that each correspond to a different intentional movement profile in a set of intentional movement profiles that each indicate a different corresponding user without identifying the corresponding user, the selecting of the first profile identifier being based on a comparison of the accessed remote controller movement data to a first intentional movement profile that corresponds to the first profile identifier; 

selecting a first subset of the menu of media streams based on the selected first profile identifier, the selected first subset indicating media streams to be hidden from view, the first subset having no overlap with a second subset of the menu of media streams; and 

causing the media device to modify the menu of media streams by omitting the first subset of the menu of media streams from the displayed portion of the menu while displaying the second subset of the menu of media streams in the displayed portion of the menu.

The system of claim 16, wherein the operations further comprise: 

accessing a first activation frequency at which a control element of the remote device was activated during a sequence of activations of the control element during the selection of the one or more media; and 


wherein: the sequential movement profile includes a second activation frequency for the control element; and 



the selecting of the sequential movement profile is based on a comparison of the first and second activation frequencies for the control element.  

Claim 19. 
The system of claim 18, wherein the operations further comprise: 

accessing a first activation frequency at which a control element of the remote controller device was activated during a sequence of activations of the control element in selecting one or more media streams; and 

wherein: the first intentional movement profile that corresponds to the first profile identifier includes a second activation frequency for the control element; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second activation frequencies.
Claim 19. 
The system of claim 16, wherein: 

the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote device during the selection of the one or more media; 



the sequential movement profile includes a second sequence of accelerometer data; and 



the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data. 

The system of claim 18, wherein: 

the accessed intentional movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote controller device during intentional operation of the remote controller device in selecting one or more media streams; 

the first intentional movement profile that corresponds to the first profile identifier includes a second sequence of accelerometer data; and 

the comparison of the accessed intentional movement data to the first intentional movement profile includes a comparison of the first and second sequences of accelerometer data.

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 6-7, 9, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Schafer et al. (US Pub 20140184922, hereinafter Schafer, from IDS).
	
Per claim 2, Schafer teaches:
A method comprising: ([0007-0008] an entertainment system for presenting content from media service provider where a remote control is used to identify a user based on acceleration data during user manipulation of the remote control);
	accessing, by one or more processors, sequential movement data that indicates movements experienced by a remote device during selection of one or more media via the remote device; ([0035] user initiated operation such as channel changes and the characteristics of the user specific operation are stored to be identified with a particular sequence of detected acceleration data);
	selecting, by the one or more processors and based on the sequential movement data, a sequential movement profile among a set of sequential movement profiles that each indicate a different corresponding user; ([0018, 0022-0025] usage pattern of the remote control based on the accelerometer is 
	determining, by the one or more processors and based on the selected sequential movement profile, a set of media to be omitted from a menu presented by a media device; and ([0025] user specific contents are loaded which may be based on parental control if the user is a child to exclude channels with mature contents);
	causing, by the one or more processors, the menu presented by the media device to omit the set of media determined based on the sequential movement profile selected based on the sequential movement data. ([0025] user specific content are loaded which are based on both user preference such as favorite channels and parental control, where channels with mature contents are excluded from being displayed if the user is a child).

Per claim 6, Schafer further teaches:
The method of claim 2, wherein: 
	the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote device during the selection of the one or more media; ([0018] various acceleration patterns are stored on the system such as phase relations between various axis);
	the sequential movement profile includes a second sequence of accelerometer data; and ([0023-0024] the detected acceleration is compared with stored user acceleration in step 154 of the flow chart shown in Fig. 1B);
	the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data. ([0023-0024] at step 156 of Fig. 1B, a use profile is selected based on the comparison of the detected and stored acceleration data).

Per claim 7, Schafer further teaches:
The method of claim 2, wherein: 
	the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential orientations at which the remote device was held during the selection of the one or more media; ([0018-0019, 0035, 0038] accelerometer is configured to detect movement in each of the three axes, including phase relations between various axes; acceleration data during media channel selections are compared against stored user acceleration data at step 153 of Fig. 1B);
	the sequential movement profile includes a second sequence of accelerometer data; and ([0023-0024] the detected acceleration is compared with stored user acceleration in step 154 of the flow chart shown in Fig. 1B);
	the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data. ([0023-0024] at step 156 of Fig. 1B, a use profile is selected based on the comparison of the detected and stored acceleration data).

Per claim 9, claim 9 is a medium ([0027] medium with instructions to implement the operations) claim that contains limitations that are substantially the same as claim 2, and is likewise rejected.

Per claim(s) 13-14, claims 13-14 contain limitations that are substantially the same as claims 6-7 respectively, and are likewise rejected.

Per claim 16, claim 16 is a system claim with processer ([0035-0036] Fig. 2 control logic 220 and 240, processor 228) and memory ([0027] Fig. 2 medium storing instructions) that contains limitations that are substantially the same as claim 2, and is likewise rejected.

Per claim(s) 19-20, claims 19-20 contain limitations that are substantially the same as claims 6-7 respectively, and are likewise rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, from IDS), in view of Asnis (US Pub 20170169207, hereinafter Asnis).

Per claim 3, Schafer further teaches:
The method of claim 2, wherein: 
	the remote device includes a remote controller of the media device, and ([0008] the entertainment system includes a remote control to detect acceleration data);

	Although Schafer teaches user accelerator to gather and compare movement data of remote control to identify users and load user specific contents, Schafer does not explicitly teach that the movement data are intentional movement made by the user; Asnis teaches:
	the sequential movement data indicates intentional movements of the remote device during intentional selection of the one or more media via the remote controller of the media device. ([0028-0029, 0050] remote control motion data while the user operates the remote control is collected, and particular function such as channel up/down may be used to identify a user based on the detected motion).
	Asnis and Schafer are analogous art because Asnis also teaches identification of a user using motion data from remote control. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the 

Per claim(s) 10, claim 10 contains limitations that are substantially the same as claim 3, and is likewise rejected.

Claim(s) 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, from IDS), in view of Cerrato (US Pat 7092926, hereinafter Cerrato, from IDS).

Per claim 4, Schafer does not explicitly teach a first activation frequency at which a control element during selection of the one or more media; Cerrato teaches:
The method of claim 2, further comprising: 
	accessing a first activation frequency at which a control element of the remote device was activated during a sequence of activations of the control element during the selection of the one or more media; and wherein: (col 9 line 1-12, col 7 line 6-40: the usage pattern of the frequency of using a particular control buttons such as mute, or the frequency of adjustment such as volume button on a remote control can be used to identify a user);
	the sequential movement profile includes a second activation frequency for the control element; and 
	the selecting of the sequential movement profile is based on a comparison of the first and second activation frequencies for the control element. (col 9 line 1-12, col 7 line 6-40: the newly generated clickstream can be compared with existing clickstream profile on the fly to identify the current user).
	Cerrato and Schafer are analogous art because they both teaching using

been obvious to one of ordinary skills in art before the effective filing date,
having the teachings of Cerrato and Schafer before him/her, to modify the
teachings of Schafer to include the teachings of Cerrato so that different usage
pattern such as channel keystroke patterns during selection of content can also
be used as a way to identify users. One would be motivated to make the
combination, with a reasonable expectation of success, because it would more
accurately identify a user with combination of usage patterns, and enable
continued learning of user behaviors and profiling, additional enable dynamic
management of user profiles to automatically add/remove users according to
usage pattern (Cerrato col 9 line 15-32).

Per claim 5, Schafer does not explicitly teach a first activation frequency at which a control element during selection of the one or more media; Cerrato teaches:
The method of claim 2, further comprising: 
	accessing a first activation pattern according to which control elements of the remote device were activated during the selection of the one or more media; and wherein: (col 9 line 1-12, col 7 line 6-40: the usage pattern of multi-digit channel selections on a remote control can be used to identify a user);
	the sequential movement profile includes a second activation pattern for the control elements; and 
	the selecting of the sequential movement profile is based on a comparison of the first and second activation patterns for the control elements.(col 9 line 1-12, col 7 line 6-40: the newly generated clickstream can be compared with existing clickstream profile on the fly to identify the current user).
	Cerrato and Schafer are analogous art because they both teaching using
remote control manipulation data to identify users. Therefore, it would have
been obvious to one of ordinary skills in art before the effective filing date,
having the teachings of Cerrato and Schafer before him/her, to modify the
teachings of Schafer to include the teachings of Cerrato so that different usage
pattern such as channel keystroke patterns during selection of content can also

combination, with a reasonable expectation of success, because it would more
accurately identify a user with combination of usage patterns, and enable
continued learning of user behaviors and profiling, additional enable dynamic
management of user profiles to automatically add/remove users according to
usage pattern (Cerrato col 9 line 15-32).

Per claim(s) 11-12, claims 11-12 contain limitations that are substantially the same as claims 4-5 respectively, and are likewise rejected.

Per claim(s) 17-18, claims 17-18 contain limitations that are substantially the same as claims 4-5 respectively, and are likewise rejected.

Claim(s) 8, 15 and 21 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, cited in IDS dated 5/25/2018), in view of Robinson et al. (US Pub 20160182950, hereinafter Robinson, from IDS).

Per claim 8, Schafer does not explicitly teach using device identifier within a threshold range of the media device to identify a user; Robinson teaches:
The method of claim 2, further comprising: 
	detecting that a user device is within a threshold range of the media device, the user device corresponding to the sequential movement profile; ([0035] device identified within a short range wireless network can be used to identify a user); and wherein: 
	the selecting of the sequential movement profile is based on the detecting of the user device within the threshold range of the media device.([0035] device identified within a short range wireless network can be used to identify a user).
	Robinson and Schafer are analogous art because Robinson also teaches identification of a user using user characteristic data from sensors. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Robinson and Schafer before him/her, to modify 

Per claim(s) 15 and 21, claims 15 and 21 contain limitations that are substantially the same as claim 8, and are likewise rejected.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20170180988 A1
KIM; Sang Joon et al.
User authentication apparatus for sensing writing action of user, has processor for identifying signature of user based on motion data, and authenticating user based on identified signature and biometric data


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                                                                                                                                                                                                                          
/ARIEL MERCADO/Primary Examiner, Art Unit 2176